Title: To George Washington from Major Benjamin Whetcomb, 18 January 1780
From: Whetcomb, Benjamin
To: Washington, George


          
            Westmorland [N.H.] January 18: 1780
            To his Excellency George Washington Esqr. Commander In Chief of the Continental Troops in North Amarica
          
          The Memorial of Benjamin Whitcomb Esqr. in the State of New Hampshire in behalf of himself and officers under his Command humbly Sheweth that whereas Your Memralist hath ben and now is Stationed in the Fronteirs of the State of New Hampshire and as the Inhabitance of the said Fronteirs are Greatly Exposed to the Incursions Devestations and Depredations of the Enemy to prevent which and For the better Securing the lives and Propities of the said Inhabitance and for the frequent Gaining and Procuring Authentic and usefull Intelligence and information of the Situation and Movements of the Enemy in Canada which in the humble oppinion of Your Memoralist would be of Publick utility to Effect which Your Memoralist therefore Prays that Your Excellency would R[e]commend it to the State of New Hampshire to fill up the Companies of Your Memoralist with officers and Soldiers or otherways Act on this Memorial as You[r] Excellency in his Wisdom Shall think Proper.
          
            Benja. Whetcomb Major
          
        